ORDER This matter having come before this Court on February 29, 1984, after completion of disciplinary proceedings conducted pursuant to NMSA 1978, Rules Governing Discipline (Repl.Pamp.1983), wherein Attorney Warren O.F. Harris (Harris) was found to have failed to respond to repeated inquiries from the staff of the Disciplinary Board. Such conduct violates NMSA 1978, Code of Professional Responsibility, Disciplinary Rules 1-101(C) and 1-102(A)(6), (Repl.Pamp.1982). Indeed, Harris never even opened the letters addressed to him. We believe that such conduct adversely reflects upon Harris’s fitness to practice law. Id., R. 1-102(A)(6). The Disciplinary Board recommended that we censure Harris for this violation of the Code. We adopt the recommendation and warn attorney Harris that any further violations will be treated much more strongly by this Court. IT IS HEREBY ORDERED that Harris be and hereby is publicly censured for his failure to respond to inquiries from the Disciplinary Board’s staff. The costs of this action in the amount of $476.74 are hereby assessed against Harris. This Order is to be published in the State Bar of New Mexico News and Views and in the New Mexico Reports. /s/ William R. Federici CHIEF JUSTICE /s/ Dan Sosa, Jr. SENIOR JUSTICE /s/ William Riordan JUSTICE /s/ Harry E. Stowers, Jr. JUSTICE /s/ Mary C. Walter JUSTICE